DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-14, 18 and 21-22 are objected to because of the following informalities:
Claim 13 recites “for the production of noise”, and should be corrected to read “for producing noise” [e.g., antecedent basis].
Claim 14 recites “The apparats”, and should be corrected to read “The apparatus” for clarity.
Claims 18 and 21-22 recite the terms “airflow” and “air flow” interchangeably, and should corrected such that only the term “airflow” is used, for consistency/clarity.
Claim 18 recites “the position”, and should be corrected to read “a position” [e.g., antecedent basis].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11, 14-17 and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 11, the claims provide for “noise generating holes”. The claims are rendered indefinite such that it is not clear as to how the aforementioned plurality of holes is configured to generate noise [e.g., presumably, the electric fan is the element of the claimed invention that is configured to generate noise, and such that said generated noise is modified via airflow through the plurality of holes, but the holes themselves do not function to generate noise].
Claim 1 further provides that the fan exhaust port is aligned with said air exit opening to direct airflow from said fan directly towards the air exit opening of the outer housing. The claim is rendered indefinite such that the intent of the claim is unclear [e.g., if the movable drum is disposed between the outer housing and the fan housing, then it is not clear as to how the airflow leaving the fan housing is configured to flow directly towards the air exit opening of the outer housing]; [e.g., in order to make the limitation clear, the movable drum opening(s) and/or hole(s) via which the air is flowing should be articulated in the claim]; [e.g., the movable drum constitutes an intermediate element disposed between the fan housing and the outer housing, and is such that the airflow leaving the fan housing does not flow directly towards the air exit opening, since said airflow must first pass through the movable drum (noting that a particular position of the movable drum has not been specified in the claim)].
Regarding claim 14, the claim recites “said front drum exhaust port”. There is insufficient antecedent basis for this limitation in the claim, and as such, it is not clear as to whether or not the aforementioned port is intended to be distinct from (or in reference to) the “front drum exhaust opening” per the independent claim 12.
Regarding claim 15, the claim recites “said fan air outlet”. There is insufficient antecedent basis for this limitation in the claim, and as such, it is not clear as to whether or not the aforementioned port is intended to be distinct from (or in reference to) the “fan air exhaust port” per the independent claim 12.
Regarding claims 20-21, each claim respectively establishes a second or third air delivery configuration. The claims are rendered indefinite such that it is not clear as to whether or not there is supposed to be a particular first air delivery configuration [e.g., claims 20-21 depend from claim 18, not claims 19-20].
Claim 20 further recites “a position of said movable drum substantially aligns with said plurality of holes in said drum with said air exhaust port”. The claim is rendered indefinite such that the wording of the claim is unclear [e.g., the current wording of the claims suggests that the movable drum aligns with itself]; [e.g., it appears that the term “with” emphasized above should be omitted].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19 and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10510335 B2 (Lazar).
Regarding claim 18, Lazar (Figures 6B, 8) teaches a cooling fan and noise generating apparatus (606) (see title, abstract) comprising:
a movable drum (710, 610) [e.g., 710 is a rotatably adjustable ring] comprising:
	a drum wall (610) defining an interior space (see Fig. 8);
	at least one air intake opening (702) in said drum wall (see Fig. 8);
a front drum exhaust opening (710) in said drum wall (see Fig. 8) [e.g., the leftmost opening(s) 710, further noting that the term “front” is relative];
a plurality of holes in said drum wall (see Fig. 8) [e.g., the remaining opening(s) 710];
a fan (602) at least partially located in said interior space (see Fig. 6B, 8), said fan comprising:
a fan housing wall [e.g., the wall defined by the structure(s) surrounding the fan, and defining the exit vent(s) 704 and lowermost opening(s) 702] (see Fig. 8);
	at least one air inlet (702) in said fan housing wall (see Fig. 8);
	an air exhaust port (704) in said fan housing wall (see Fig. 8);
a centrifugal impeller (602) located within said fan housing (see Fig. 8);
a motor (608) connected to and rotating said impeller (see Fig. 6B, 8 in conjunction with column 6, lines 60-62);
an airflow generated by a rotation of said centrifugal impeller, said airflow is drawn into said at least one air intake opening and subsequently enters said at least one air inlet in said fan housing wall and subsequently exits through said air exhaust port in said fan housing wall and subsequently passes through said drum wall via said front drum exhaust opening and/or at least one of said plurality of holes (see Fig. 6B, 8 in conjunction with column 7, lines 6-25) [e.g., air is configured to flow into the intake ports 702 and out of the exit vents 704 when the fan is operational];
wherein multiple air delivery configurations are possible depending on the position of said movable drum relative to said air exhaust port in said fan housing wall (see Fig. 6B, 8 in conjunction with column 7, lines 36-41).
Regarding claim 19, Lazar (Figures 6B, 8) teaches wherein a first of said multiple air delivery configurations is such that a position of said movable drum substantially aligns said front drum exhaust opening in said drum wall with said air exhaust port in said fan housing wall (see Fig. 6B, 8 in conjunction with column 7, lines 36-41) [e.g., a position in which 710 is substantially aligned with 704].
Regarding claim 22, Lazar (Figures 6B, 8) teaches a cooling fan and noise generating apparatus (606) (see title, abstract) comprising:
a fan (602) comprising:
a fan housing wall [e.g., the wall defined by the structure(s) surrounding the fan, and defining the exit vent(s) 704 and lowermost opening(s) 702];
at least one air inlet (702) in said fan housing wall (see Fig. 8);
an air exhaust port (704) in said fan housing wall (see Fig. 8);
a centrifugal impeller (602) located within said fan housing (see Fig. 8);
a motor (608) connected to and rotating said impeller (see Fig. 6B, 8 in conjunction with column 6, lines 60-62);
	a movable wall (710, 610) [e.g., 710 is a rotatably adjustable ring] comprising:
		a surface (710, 610);
		a plurality of holes (702, 710) in said surface (see Fig. 8);
an airflow generated by a rotation of said centrifugal impeller, said airflow is drawn into said at least one air inlet in said fan housing wall and subsequently exits through said air exhaust port in said fan housing wall (see Fig. 6B, 8 in conjunction with column 7, lines 6-25) [e.g., air is configured to flow into the intake ports 702 and out of the exit vents 704 when the fan is operational];
	wherein said movable wall moves relative to said air exhaust port in said fan housing and can be positioned to partially cover or not cover said air exhaust port in said fan housing wall (see Fig. 6B, 8 in conjunction with column 7, lines 36-41); and
	wherein multiple air delivery configurations are possible depending on a position of said movable wall relative to said air exhaust port in said fan housing wall thereby changing a noise characteristic [e.g., pitch] produced by said cooling fan and noise generating apparatus (see Fig. 6B, 8 in conjunction with column 7, lines 36-41).
	Regarding claim 23, Lazar (Figures 6B, 8) teaches wherein said movable wall moves in a sliding [e.g., rotatable] fashion relative to said exhaust port in said fan housing wall (see Fig. 6B, 8 in conjunction with abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 are rejected under 35 U.S.C. 103 as being obvious over US 10510335 B2 (Lazar).
Regarding claims 20 and 21, Lazar teaches the invention as claimed and as discussed above. Lazar fails to expressly (or explicitly) teach the particular air configurations per claims 20 and 21 [e.g., a position defined such that no portion of said front drum exhaust opening in said drum wall is in alignment with said air exhaust port, and a position defined such that the movable drum aligns at least one of said plurality of holes in said drum and at least a portion of said front drum exhaust opening with said air exhaust port].
However, the aforementioned positions are clearly the obvious consequence of accordingly rotating the adjustable ring 710 and/or optimizing the size(s)/shape(s) of the exhaust port(s) 704 to achieve the desired degree of noise generation (see Fig. 6B, 8, 10A-10B in conjunction with lines 23-41), and such that said positions are either encompassed by the teachings (or inventive concepts) disclosed by Lazar, or constitute minor changes made to the device(s) per Lazar
[e.g., to the extent that the aforementioned positions are not explicitly taught, accordingly optimizing the hole size(s) for airflow to achieve the claimed positions, still results in a device that exhibits the same functionality as that of the device(s) per Lazar, and is such that said optimization(s) would merely involve routine skill in the art to achieve]; [e.g., explicitly opting to configure the adjustable ring 710 to completely cover an exhaust port 704, and/or configure an exhaust port 704 to partially overlap with two circumferentially adjacent holes falls within the scope of the invention(s) per Lazar, and does not involve the exercise of inventive skill (e.g., the same technical effects concerning achieving a desired degree of noise generation would be readily foreseeable)].

Allowable Subject Matter
Claims 12-13 are allowed.
Claims 1-11 and 14-17 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims 1 and 12. In particular, the prior art does not teach a cooling fan and noise generation apparatus that is defined by an outer housing, a fan housing, and a movable drum disposed between the outer housing and the fan housing in combination with the other claim limitations.
The closest prior art of record [e.g., see US 3121220 (Buckwalter), US 10510335 (Lazar), and US 20190172439 (Dennis)] teaches comparable devices that include a centrifugal fan disposed within a housing, and such that an adjustable outer housing/rotatable portion is defined around the fan housing so as to enable precise control of airflow through said devices for the purpose(s) of controlling noise levels. However, per the prior art devices, the adjustable/rotatable portion is not defined between a fan housing and an outer housing as per claims 1 and 12.
As such, the claimed invention(s) can be regarded as novel and inventive, since the aforementioned configuration will have a distinct impact on the control (or output) of the noise exiting the device(s) [e.g., airflow will be forced through one or more distinct flow paths that entail air flowing through each of the fan housing, rotatable drum, and outer housing portions, and such that the noise exiting the device(s) is necessarily affected by (or a function of) the distinct flow paths].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747